DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Restriction
Applicant’s election without traverse of Group I (invention I, claims 1-8 and 11-18) in the reply filed on 08/16/2021 is acknowledged.  Therefore claims 9-10 and 19-20 have been withdrawn from further consideration.
Claim Objections 
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “an MME”.  It is suggested to recite as “the MME” as a preceding claim introduces an MME (see claim 12). 
Appropriate action required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson ("OI 4c: Handover and slicing", SA WG2 Meeting #123, October 23-27, 2017, S2-176981, hereinafter “Ericsson”) in view of ("5G; Procedures for the 5G System", 3GPP TS .
 As to claim 1:
Ericsson discloses a method of a first access and mobility function (AMF) in a wireless communication system (serving AMF; see section 4.9.1.3.2.1 Target AMF selection with network slicing; pg. 16), the method comprising: 
determining a target AMF to support handover of the UE based on PDU session information of the UE and the network slice information (“When a serving AMF receives a Handover Required message, the AMF may need to select a target AMF based on slices the UE is registered to or slices associated to PDU sessions established by the UE, subscribed slices and target location. This is the case when network slicing is supported at target location and the target location is not served by the serving AMF”; see section 4.9.1.3.2.1 Target AMF selection with network slicing; pgs. 16-17).
Ericsson does not explicitly disclose receiving, from a session management function (SMF) corresponding to a home-public land mobile network (H-PLMN) (H-SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information.
However, 3GPP TS 23.502 discloses receiving, from a session management function (SMF) corresponding to a home-public land mobile network (H-PLMN) (H-SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information (“SMF to AMF: Namf_Communication_N1N2MessageTransfer (PDU Session ID, N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), CN Tunnel Info, S-NSSAI from the Allowed NSSAI, Session-AMBR, PDU Session Type, User Plane Security Enforcement information, UE Integrity Protection Maximum Data Rate), N1 SM container (PDU Session Establishment Accept (QoS Rule(s) and QoS Flow level QoS parameters if needed for the QoS Flow(s) associated with the QoS rule(s), selected SSC mode, S-NSSAI(s)… - The PDU Session ID may be used by AN signaling with the UE to indicate to the UE the association between (R)AN resources and a PDU Session for the UE. - A PDU Session is associated to an S-NSSAI and a DNN. The S-NSSAI provided to the (R)AN, is the SNSSAI with the value for the serving PLMN.”; pgs. 55-62; note: NSSAI = slice information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP TS 23.502 into Ericsson’s system/method as it would allow receiving, from a session management function (SMF) corresponding to a home-public land mobile network (H-PLMN) (H-SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information; and using the received PDU session information and the network slice information to determine a target AMF.  Such combination would have been obvious as the references are from analogous art, where applying a known technique/element (i.e., as described in 3GPP TS 23.502 of receiving the specified information) to a known device/method (i.e., AMF) would yield predictable results.  Furthermore, the combined system/method would allow the AMF to know which access towards the UE to use (3GPP TS 23.502; pg. 62).
As to claim 6:
The combined system/method of Ericsson and 3GPP TS 23.502 disclose the invention set forth above.  Ericsson further discloses wherein the network slice information comprises at least one piece of single-network slice selection assistance information (S-NSSAI) (“NSSAI contains the S-NSSAIs the UE is registered to. NSSAI status indicates S-NSSAIs with established/activated PDU sessions”; pgs. 16-17).  
As to claim 11:
Ericsson discloses a first access and mobility function (AMF) in a wireless communication system (serving AMF; see section 4.9.1.3.2.1 Target AMF selection with network slicing; pg. 16), the first AMF comprising: 
a transceiver (see at least Fig. 4.9.1.3.2.1-1; AMF receives and transmits using a transceiver); and  
a controller coupled to the transceiver, the controller configured to receive and determine a target AMF to support handover of the UE based on PDU session information of the UE and the network slice information (“When a serving AMF receives a Handover Required message, the AMF may need to select a target AMF based on slices the UE is registered to or slices associated to PDU sessions established by the UE, subscribed slices and target location. This is the case when network slicing is supported at target location and the target location is not served by the serving AMF”; see section 4.9.1.3.2.1 Target AMF selection with network slicing; pg. 16; note: AMF has a processor/control in order to receive, process and select).
	Ericsson does not explicitly disclose to receive, from a session management function (SMF) corresponding to a home-public land mobile network (H-PLMN) (H- SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information.
	However, 3GPP TS 23.502 discloses to receive, from a session management function (SMF) corresponding to a home-public land mobile network (H-PLMN) (H- SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information (“SMF to AMF: Namf_Communication_N1N2MessageTransfer (PDU Session ID, N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), CN Tunnel Info, S-NSSAI from the Allowed NSSAI, Session-AMBR, PDU Session Type, User Plane Security Enforcement information, UE Integrity Protection Maximum Data Rate), N1 SM container (PDU Session Establishment Accept (QoS Rule(s) and QoS Flow level QoS parameters if needed for the QoS Flow(s) associated with the QoS rule(s), selected SSC mode, S-NSSAI(s)… - The PDU Session ID may be used by AN signalling with the UE to indicate to the UE the association between (R)AN resources and a PDU Session for the UE. - A PDU Session is associated to an S-NSSAI and a DNN. The S-NSSAI provided to the (R)AN, is the SNSSAI with the value for the serving PLMN.”; pgs. 55-62; note: NSSAI = slice information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP TS 23.502 into Ericsson’s system/method as it would allow to receive, from a session management function (SMF) corresponding to a home-public land mobile network (H-PLMN) (H- SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information; and using the received PDU session information and the network slice information to determine a target AMF.  Such combination would have been obvious as the references are from analogous art, where applying a known technique/element (as described in 3GPP TS 23.502 of receiving the specified information) to a known device/method (AMF) would yield predictable results.  Furthermore, the combined system/method would allow the AMF to know which access towards the UE to use (3GPP TS 23.502; pg. 62).
As to claim 16:
The combined system/method of Ericsson and 3GPP TS 23.502 disclose the invention set forth above.  Ericsson further discloses wherein the network slice information comprises at least one piece of single-network slice selection assistance information (S-NSSAI) (“NSSAI contains the S-NSSAIs the UE is registered to. NSSAI status indicates S-NSSAIs with established/activated PDU sessions”; pgs. 16-17).  

Claims 2, 4, 5, 7, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of 3GPP TS 23.502 and further in view of Zong et al. (US 2020/0245127, hereinafter “Zong”).
As to claim 2:
The combined system/method of Ericsson and 3GPP TS 23.502 disclose the invention set forth above, but does not explicitly disclose receiving, from a mobility management entity (MME), a handover request message including UE context information.  
	However, Zong discloses receiving, from a mobility management entity (MME), a handover request message including UE context information (see Fig. 6 elements 604 and Fig. 3 element 303; [0068]; [0128]-[0151]).  	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zong into the combined system/method of Ericsson and 3GPP TS 23.502 as it would allow receiving, from a mobility management entity (MME), a handover request message including UE context information.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to ensure that the user equipment can still enjoy a subscribed service equivalent to an original subscribed service as well as ensuring that the user equipment can access a corresponding network slice by using another AMF (Zong; [0006]).
As to claim 4:
(“As in step 2 of clause 4.3.2.2.1 with the addition that the AMF also selects a SMF in HPLMN. The AMF stores the association of the PDU Session ID and the SMF ID in VPLMN”; see Fig. 4.3.2.2.2-1; pg. 10).
As to claim 5:
The combined system/method of Ericsson, 3GPP TS 23.502 and Zong disclose the invention set forth above.  Ericsson further discloses transmitting the received handover request message to the determined target AMF (“When the Source AMF can select an appropriate AMF, the Source AMF selects a target AMF as described in clause 6.3.5 on "AMF Selection Function" in TS 23.501 [2]. The Source AMF initiates Handover resource allocation procedure by sending a Forward Relocation Request message to the Target AMF.”; see Fig. 4.9.1.3.2.1-1; pgs. 16-17).  
As to claim 7:
The combined system/method of Ericsson and 3GPP TS 23.502 disclose the invention set forth above, but does not explicitly disclose wherein the first AMF is determined, by an MME, based on information associated with a 5G eNB for handover of the UE and an address of a predetermined AMF.  
	However, Zong discloses wherein the first AMF is determined, by an MME, based on information associated with a 5G eNB for handover of the UE and an address of a predetermined (“The MME determines an initial AMF”; Fig. 3; [0058]-[0064]; note: NG-RAN=5G base station).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zong into the combined  system/method of Ericsson and 3GPP TS 23.502 as it would allow wherein the first AMF is determined, by an MME, based on information associated with a 5G eNB for handover of the UE and an address of a predetermined AMF.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to ensure that the user equipment can still enjoy a subscribed service equivalent to an original subscribed service as well as ensuring that the user equipment can access a corresponding network slice by using another AMF (Zong; [0006]).
As to claim 12:
The combined system/method of Ericsson and 3GPP TS 23.502 disclose the invention set forth above, but does not explicitly disclose the controller is further configured to control the transceiver to receive, from a mobility management (MME), a handover request message including UE context information.	
However, Zong discloses the transceiver to receive, from a mobility management (MME), a handover request message including UE context information (see Fig. 6 elements 604 and Fig. 3 element 303; [0068]; [0128]-[0151]).  	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zong into the combined system/method of Ericsson and 3GPP TS 23.502 as it would allow the controller to be further configured to control the transceiver to receive, from a mobility management (MME), a handover request message including UE context information.  Such combination would have been obvious as the (Zong; [0006]).
As to claim 14:
The combined system/method of Ericsson, 3GPP TS 23.502 and Zong disclose the invention set forth above.  Ericsson further discloses wherein, by the determined target AMF, an SMF corresponding to the V-PLMN (V-SMF) for each PDU session is determined, based on the UE context information, the PDU session information, and the network slice information, and wherein the UE context information is transmitted to the determined V-SMF (“As in step 2 of clause 4.3.2.2.1 with the addition that the AMF also selects a SMF in HPLMN. The AMF stores the association of the PDU Session ID and the SMF ID in VPLMN”; see Fig. 4.3.2.2.2-1; pg. 10).
As to claim 15:
The combined system/method of Ericsson, 3GPP TS 23.502 and Zong disclose the invention set forth above.  Ericsson further discloses the controller is further configured to the transceiver to transmit the received handover request message to the determined target AMF (“When the Source AMF can select an appropriate AMF, the Source AMF selects a target AMF as described in clause 6.3.5 on "AMF Selection Function" in TS 23.501 [2]. The Source AMF initiates Handover resource allocation procedure by sending a Forward Relocation Request message to the Target AMF.”; see Fig. 4.9.1.3.2.1-1; pgs. 16-17).  
As to claim 17:
(“The MME determines an initial AMF”; Fig. 3; [0058]-[0064]; note: NG-RAN=5G base station).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zong into the combined  system/method as it would allow wherein the first AMF is determined, by an MME, based on information associated with a 5G eNB for handover of the UE and an address of a predetermined AMF.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to ensure that the user equipment can still enjoy a subscribed service equivalent to an original subscribed service as well as ensuring that the user equipment can access a corresponding network slice by using another AMF (Zong; [0006]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of 3GPP TS 23.502 in view of Zong and further in view of (NTT DOCOMO, LG Electronics, "Corrections to the Inter-system mobility procedures", 3GPP TSG-SA WG2 Meeting #125, January 22-26, 2018, S2-180732, hereinafter “S2-180732”).
As to claim 3:
The combined system/method of Ericsson, 3GPP TS 23.502 and Zong disclose the invention set forth above, but does not explicitly disclose selecting at least one temporary SMF (V-SMF) corresponding to a visited PLMN (V- PLMN); and transmitting, to the at least one selected temporary V-SMF, session management information configured based on the UE 
	However, S2-180732 discloses selecting at least one temporary SMF (V-SMF) corresponding to a visited PLMN (V- PLMN); and transmitting, to the at least one selected temporary V-SMF, session management information configured based on the UE context information, wherein the session management information is transmitted to the H-SMF via the at least one selected temporary V-SMF (“For home-routed roaming scenario, the AMF selects default V-SMFs per PDU Session. The V-SMF selects the PGW-C+SMF using the H-SMF address as received from the AMF, and initates a Nsmf_PDUSession_Create service operation with the PGW-C+SMF”; pg. 4 point 4 and fig. 4.11.1.2.2.2).    	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of S2-180732 into the combined system/method of Ericsson, 3GPP TS 23.502, and Zong as it would allow selecting at least one temporary SMF (V-SMF) corresponding to a visited PLMN (V- PLMN); and transmitting, to the at least one selected temporary V-SMF, session management information configured based on the UE context information, wherein the session management information is transmitted to the H-SMF via the at least one selected temporary V-SMF.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to avoid misalignment (S2-180732; pg. 2).
As to claim 13:
The combined system/method of Ericsson, 3GPP TS 23.502 and Zong disclose the invention set forth above, but does not explicitly disclose the controller is further configured to select at least one temporary SMF (V-SMF) corresponding to a visited PLMN (V-PLMN); and 
	However, S2-180732 discloses the controller is further configured to select at least one temporary SMF (V-SMF) corresponding to a visited PLMN (V-PLMN); and control the transceiver to transmit, to the at least one selected temporary V-SMF, session management information configured based on the UE context information, wherein the session management information is transmitted to the H-SMF via the at least one selected temporary V- SMF (“For home-routed roaming scenario, the AMF selects default V-SMFs per PDU Session. The V-SMF selects the PGW-C+SMF using the H-SMF address as received from the AMF, and initates a Nsmf_PDUSession_Create service operation with the PGW-C+SMF”; pg. 4 point 4 and fig. 4.11.1.2.2.2).    	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of S2-180732 into the combined system/method of Ericsson, 3GPP TS 23.502, and Zong as it would allow the controller to be further configured to select at least one temporary SMF (V-SMF) corresponding to a visited PLMN (V-PLMN); and control the transceiver to transmit, to the at least one selected temporary V-SMF, session management information configured based on the UE context information, wherein the session management information is transmitted to the H-SMF via the at least one selected temporary V- SMF.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to avoid misalignment (S2-180732; pg. 2).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of 3GPP TS 23.502 and further in view of Zhu et al. (US 2019/0268806 A1, hereinafter “Zhu”).
As to claim 8:   
The combined system/method of Ericsson and 3GPP TS 23.502 disclose the invention set forth above.  Ericsson further discloses wherein, the determined target AMF transmitting a handover request message to an eNB (see Fig. 4.9.1.3.2-1, element 8), but does not explicitly disclose information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE.
	However, Zhu discloses information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE (“A RAN stores AMF routing information, including a correspondence between AMF IDs and AMF addresses; and when an AMF intends to hand over some or all UEs managed by the AMF to another AMF, the AMF or an operation and maintenance (O&M) entity sends, to the RAN, AMF routing information effective after load relocation, for example, an AMF address corresponding to the AMF ID effective after load relocation, in other words, an address of a target AMF for load relocation. A new AMF ID further needs to be carried when a length of the AMF ID changes. When the RAN receives a Non Access Stratum (NAS) message from UE, the RAN determines, based on an AMF ID included in a temporary identifier of the UE, an AMF address corresponding to the AMF ID and forwards, to the AMF address, the message sent by the UE”; Figs. 3-5; [0039]).
(Abstract; Zhu).
As to claim 18:
The combined system/method of Ericsson and 3GPP TS 23.502 disclose the invention set forth above.  Ericsson further discloses transmitting a handover request message to an eNB from the determined target AMF (see Fig. 4.9.1.3.2-1, element 8), but does not explicitly disclose information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE.
	However, Zhu discloses information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE (“A RAN stores AMF routing information, including a correspondence between AMF IDs and AMF addresses; and when an AMF intends to hand over some or all UEs managed by the AMF to another AMF, the AMF or an operation and maintenance (O&M) entity sends, to the RAN, AMF routing information effective after load relocation, for example, an AMF address corresponding to the AMF ID effective after load relocation, in other words, an address of a target AMF for load relocation. A new AMF ID further needs to be carried when a length of the AMF ID changes. When the RAN receives a Non Access Stratum (NAS) message from UE, the RAN determines, based on an AMF ID included in a temporary identifier of the UE, an AMF address corresponding to the AMF ID and forwards, to the AMF address, the message sent by the UE”; Figs. 3-5; [0039]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu into the combined system/method of Ericsson and 3GPP TS 23.502 as it would allow based on transmitting a handover request message to an eNB from the determined target AMF, information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to reduce signaling overheads in a load relocation process and improve load relocation efficiency (Abstract; Zhu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476